DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 05/27/2021 is acknowledged. The amendment includes claims 1, 8 and 15 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Fuchs et al. (U.S. Pub. No. 2009/0076839 A1) in view of Puente et al. (“Extraction, analysis and representation of imperfect conditional and causal sentences by means of a semi-automatic process”; ISBN (ELECTRONIC): 978-1-4244-6921-5; ISBN (PAPER): 978-1-4244-6919-.
Regarding claim 1, Abraham-Fuchs teaches a processor-implemented method for eliminating confirmation bias in a user search query (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP § 2106 Section II(C), MPEP 2111.04 [R-3]), the method comprising: 
identifying a field associated with a user-entered search query (receiving the search terms from user interface, paragraph [0027]; selecting the ontology domain based on search term, paragraph [0028], paragraph [0029], line 1-2, paragraph [0030], paragraph [0059], 1-6, noted, the ontology domain associated with search term is interpreted as a field associated with a user-entered search query).
Abraham-Fuchs does not explicitly disclose: creating a dictionary based on the identified field, wherein creating the dictionary further comprises: identifying one or more cause and effect terms within one or more if/then statements in a plurality of documents with a plurality of factual information in the identified fields;
labeling the one or more identified cause and effect terms as either a cause or an effect; and mapping each cause to one or more effects and each effect to one or more causes using the plurality of factual information.
st and 2nd paragraph; extract conditional and causal statements from a text, first to parse every sentence and the concept contained in them, performing analyzing the words and selecting the nominal clauses, page 3, left column, table 1, right column, Section B, first paragraph; page 4, left column, Fig. 3, page 4 illustrate the causal relation summary of the parsed terms based on analysis, for example, ‘lung cancer-[Wingdings font/0xE0] complication’; in conjunction with identifying a field associated with the received user-entered search query of Abraham-Fuchs as explained above, it teaches creating a dictionary based on the identified field, wherein creating the dictionary further comprises: identifying one or more cause and effect terms within one or more if/then statements in a plurality of documents with a plurality of factual information in the identified fields as claimed);
labeling the one or more identified cause and effect terms as either a cause or an effect; and mapping each cause to one or more effects and each effect to one or more causes using the plurality of factual information (Fig. 3 illustrates the causal relation summary of the parsed terms based on analysis, for example, ‘lung cancer-[Wingdings font/0xE0] complication’, page 4, right column; storing the causal relationship summary represents the output of the program’s analysis, Fig 4 illustrates the mapping of concept ‘lung cancer’ as the cause of effect concept ‘complication (shortness breath)’, page 4, right column).

Motivation to do so would be to include creating a dictionary based on the identified field, wherein creating the dictionary further comprises: identifying one or more cause and effect terms within one or more if/then statements in a plurality of documents with a plurality of factual information in the identified fields; labeling the one or more identified cause and effect terms as either a cause or an effect; and mapping each cause to one or more effects and each effect to one or more causes using the plurality of factual information to provide automatic information based on causal relations was some medical text (Puente, Abstract).
Abraham-Fuchs as modified by Puente further teach:
determining the received user-entered search query relates to an effect by parsing the created dictionary (extract conditional and causal statements from a text, first to parse every sentence and the concept contained in them, performing analyzing the words and selecting the nominal clauses, page 3, left column, table 1, right column, Section B, first paragraph; page 4, left column, Fig. 3 illustrate the causal relation summary of the parsed terms based on analysis, for example, ‘lung cancer-[Wingdings font/0xE0] complication’; Fig. 8, page 5 illustrates the user’s search related to the analysis of causal analysis of the data from the causal relation summary; also see Fig. 7, thus 
identifying one or more causes associated with the effect by parsing the created dictionary (Fig. 7, page 5, illustrates the cause-effect based on causal relation summary in Fig. 3); 
and generating a plurality of suggested search queries based on the one or more identified causes, wherein each suggested search query expressly mentions each cause associated with the effect (Abraham-Fuchs, Paragraph [0033], paragraph [0038], line 10-14, paragraph [0042], line 4-6, paragraph [0045], paragraph [0059], paragraph [0063], line 1-10, identifying the related terms A, B and C in regards to ontology domain or classification then use those terms for searching).
Abraham-Fuchs as modified by Puente do not explicitly disclose: presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least biased to most biased in a drop down menu.
Sanghai teaches presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least biased to most biased in a drop down menu (paragraph [0041], displaying suggested queries within the cascade dropdown menu; the ranking of query suggestions is ordered based on bias measures of query suggestion, paragraph [0032], [0091]; also see paragraph [0090], [0101]-[0103]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include presenting the plurality of generated suggested search queries to 
Motivation to do so would be to include presenting the plurality of generated suggested search queries to a user in a graphical user interface, wherein the plurality of generated suggested search queries are ordered from least biased to most biased in a drop down menu such that the suggestions may be ranked based on the bias measures (Sanghai, paragraph [0034], line 22-23).
Regarding claim 2, Abraham-Fuchs as modified by Puente and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the dictionary comprises a web of a plurality of connected nodes, and wherein each node within the plurality of connected nodes is either a cause or an effect, and wherein each effect within a plurality of effects is mapped to an array of one or more causes (Puente, Fig. 12, page 7 illustrates the connecting nodes as either cause/effect and its relation).
Regarding claim 3, Abraham-Fuchs as modified by Puente and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach selecting a query of the generated plurality of suggested search queries (Abraham-Fuchs , paragraph [0063], line 1-10, selecting related term for searching one or more document, which is interpreted as selecting a query of the generated plurality of suggested search queries); and executing the selected query in the open-ended search tool (Abraham-Fuchs  ,paragraph [0063], paragraph [0064], transmitting the results of the search using the related terms ,which is interpreted as executing the selected query in the open-ended search tool).
Regarding claim 4, Abraham-Fuchs as modified by Puente and Sanghai teach all claimed limitations as set forth in rejection of claim 3, further teach wherein the query is selected based 
Regarding claim 5, Abraham-Fuchs as modified by Puente and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the identified field is an area most closely related to the user-entered search query (Abraham-Fuchs, paragraph [0033]-paragraph [0036], line 1-7, paragraph [0059], line 1-6, selecting the domain related to the search term, which is interpreted as wherein the identified field is an area most closely related to the user-entered search query).
Regarding claim 6, Abraham-Fuchs as modified by Puente and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the user-entered search query is selected from a group consisting of a string of a plurality of natural language text, one or more integers, and one or more keywords (Abraham-Fuchs, paragraph [0027], paragraph [0044], the received search terms includes ‘symptoms of severe fever’, ‘Jan has a high temperature’, ‘high temperature’ or ‘temperature’; further note, the search term define the information that a user to attempt to locate; as indicated in paragraph [0044], the search term might be specific search term as V47.1, which teach wherein the user-entered search query is selected from a group consisting of a string of a plurality of natural language text, one or more integers, and one or more keywords as claimed).
Regarding claim 7, Abraham-Fuchs as modified by Puente and Sanghai teach all claimed limitations as set forth in rejection of claim 1, further teach wherein creating the dictionary further comprises: identifying one or more cause and effect terms within a plurality of documents with a plurality of factual information in the identified field (Puente teaches causality and st and 2nd paragraph; extract conditional and causal statements from a text, first to parse every sentence and the concept contained in them, performing analyzing the words and selecting the nominal clauses, page 3, left column, table 1, right column, Section B, first paragraph; page 4, left column, Fig. 3 illustrate the causal relation summary of the parsed terms based on analysis, for example, ‘lung cancer-[Wingdings font/0xE0] complication’, page 4, right column); labeling the identified one or more cause and effect terms as either a cause or an effect; and mapping each cause to one or more effects and each effect to one or more causes using the plurality of factual information (Puente teaches Fig. 3 illustrates the causal relation summary of the parsed terms based on analysis, for example, ‘lung cancer-[Wingdings font/0xE0] complication’, page 4, right column; storing the causal relationship summary represents the output of the program’s analysis, Fig 4 illustrates the mapping of concept ‘lung cancer’ as the cause of effect concept ‘complication (shortness breath)’, page 4, right column).
As per claims 8 and 15, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and are similarly rejected.
As per claims 9-14, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-7 respectively and are similarly rejected.
As per claims 16-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-6 respectively and are similarly rejected.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Puente).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEN HOANG/Examiner, Art Unit 2168